DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites “a first contacting portion and … a second contacting portion” followed by “said first contacting member” and “said second contacting member”.  It is suggested that the term “member” should be amended to “portion” to maintain consistency among the claimed features.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Koga (US Publication 2015/0102551).
With regards to claim 1, Koga teaches a sheet detecting device (FIG. 8) comprising: 
a rotatable member (including 210, 212) provided with a rotational shaft (210a), positioned in a stand-by position in a state of being in non-contacting with a sheet (FIG. 9A), and configured to rotate about said rotational shaft from the stand-by position in a first rotational direction (-r1) by being contacted with the sheet fed ([0107-0109]; FIG. 9A-C); 
a detecting portion (203) configured to detect a rotation of said rotatable member ([0109]; FIG. 9A-C); 
a supporting member (202) configured to rotatably support said rotational shaft ([0085]; FIG. 7); 
an urging member (211) configured to urge so as to rotate said rotatable member in a second rotational direction (+r1) opposite to the first rotational direction (-r1; [0088-0092]; FIG. 8); and 
a restricting member (including 204, 205) configured to restrict rotation of said rotatable member beyond the stand-by position in the second rotational direction by being contacted with said rotatable member after contacting of the sheet with said rotatable member ([0095-0098]; FIG. 7 and 9A).
However, Koga is silent regarding wherein a direction of a first force acting on said rotational shaft by said urging member in a case in which said rotatable member is positioned in the stand-by position is the substantially same direction as a direction of a second force which said rotatable member receives from said restricting member when said rotatable member is in contact with said restricting member by rotating in the second direction.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, Koga teaches a general condition of the urging member.  Thus, finding the optimal configuration of the urging member through routine modification, such as changing the thickness of the coil of the spring, length of each arm, and/or mounting location of each arm of the urging member would change the contact point of the urging member and the rotational shaft.  Hence, the force applied by the urging member to the rotational shaft can be controlled.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make modification to the urging member 211 of Koga with reasonable expectation of providing the urging force as originally intended.  The modification of Koga would result in the teaching of wherein a direction of a first force acting on said rotational shaft (210a) by said urging member (211) in a case in which said rotatable member (including 210, 212) is positioned in the stand-by position (FIG. 9A) is the substantially same direction as a direction of a second force which said rotatable member receives from said restricting member (including 204, 205) when said rotatable member is in contact with said restricting member by rotating in the second direction (by adjusting the configuration of the urging member, the force provided by the urging member can be in substantially the same direction and the second force provided by 204, 205).
With regards to claim 2, Koga teaches a sheet detecting device comprising: 
a rotatable member (including 210 and 212) provided with a rotational shaft (210a), positioned in a stand-by position in a state of being in non-contacting with a sheet (FIG. 9A), and configured to rotate about said rotational shaft from the stand-by position in a first rotational direction (-r1) by being contacted with the sheet fed ([0107-0109]; FIG. 9A-C); 
a detecting portion (203) configured to detect a rotation of said rotatable member ([0109]; FIG. 9A-C); 
a supporting member (202) configured to rotatably support said rotational shaft ([0085]; FIG. 7); 
an urging member (211) configured to urge so as to rotate said rotatable member in a second rotational direction (+r1) opposite to the first rotational direction (-r1; [0088-0092]; FIG. 8); and 
a restricting member (including 204, 205) configured to restrict rotation of said rotatable member beyond the stand-by position in the second rotational direction by being contacted with said rotatable member after contacting of the sheet with said rotatable member ([0095-0098]; FIG. 7 and 9A).
However, Koga is silent regarding wherein as viewed in a rotational axis direction of said rotatable member, an angle between a direction of a first force acting on said rotational shaft by said urging member in a case in which said rotatable member is positioned in the stand-by position and a direction of a second force which said rotatable member receives from said restricting member when said rotatable member is in contact with said restricting member by rotating in the second direction is 20 degrees or less.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, Koga teaches a general condition of the urging member.  Thus, finding the optimal configuration of the urging member through routine modification, such as changing the thickness of the coil of the spring, length of each arm, and/or mounting location of each arm of the urging member would change the contact point of the urging member and the rotational shaft.  Hence, the force applied by the urging member to the rotational shaft can be controlled.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make modification to the urging member 211 of Koga with reasonable expectation of providing the urging force as originally intended.  The modification of Koga would result in the teaching of wherein as viewed in a rotational axis direction of said rotatable member (including 210, 212), an angle between a direction of a first force acting on said rotational shaft (210a) by said urging member (211) in a case in which said rotatable member (including 210, 212) is positioned in the stand-by position (FIG. 9A) and a direction of a second force which said rotatable member (including 210, 212) receives from said restricting member (including 204, 205) when said rotatable member is in contact with said restricting member by rotating in the second direction is 20 degrees or less (by adjusting the configuration of the urging member, the force provided by the urging member can be in substantially the same direction and the second force provided by 204, 205).
With regards to claim 3, Koga teaches a sheet detecting device according to Claim 2, wherein as viewed in the rotational axis direction of said rotatable member, the angle between the direction of the first force and the direction of the second force is 10 degrees or less (by adjusting the configuration of the urging member, the force provided by the urging member can be in substantially the same direction and the second force provided by 204, 205).
With regards to claim 6, Koga teaches a sheet detecting device according to Claim 1, wherein said urging member (211) includes a torsion coil spring attached around said rotational shaft (210a; FIG. 8; [0088]), of which one end portion is attached to said supporting member (202; FIG. 7), and of which the other end portion is attached to said rotatable member (210 connected to 212; FIG. 7-8).
With regards to claim 7, Koga teaches a sheet detecting device according to Claim 6, wherein as viewed in the rotational axis direction of said rotatable member in a state in which said rotatable member is positioned in the stand-by position (FIG. 9A), said restricting member (including 204, 205) and said one end portion of said torsion coil spring (top end portion of 211; FIG. 8) are provided on a side opposite to a feeding path (along X direction) for feeding the sheet across the rotational axis of said rotational shaft (FIG. 8 and 9A), and said the other end portion of said torsion coil spring (bottom end portion of 211; FIG. 8) is provided on the same side of the feeding path with respect to the rotational axis of said rotational shaft (below the rotational axis of the rotational shaft 210a), wherein said one end portion of said torsion coil spring (211) urges said rotatable member toward a downstream side with respect to a feeding direction of the sheet (see optimization of urging spring in claim 1).
With regards to claim 8, Koga teaches a sheet detecting device according to Claim 1, wherein said detecting portion includes an optical sensor (203) shielded by a light shielding portion (210c) provided on said rotatable member (including 210, 212; FIG. 7 and 9A-C).
With regards to claim 9, Koga teaches an image forming apparatus comprising: a sheet detecting device according to Claim 1 (see claim 1 above); and an image forming portion configured to form an image on a sheet (14-16; FIG. 1; [0041-0042]).


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Koga (US Publication 2015/0102551) in view of Tatematsu et al. (US Publication 2020/0207566; hereinafter Tatematsu).
With regards to claim 4, Koga teaches a sheet detecting device according to Claim 1, wherein when said urging member (211) is as a first urging member.  
However, Koga is silent regarding said sheet detecting device further includes a second urging member configured to urge said rotatable member toward the second rotational direction, wherein said first urging member (211; FIG. 8; Koga) is provided on said one end portion of said rotatable shaft (FIG. 8 shows 211 is closer to one end of shaft 210a), and wherein said second urging member (duplicate 211 located on the other side of 210) is provided on said the other end portion of said rotatable shaft (210a).
It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP§ 2144.04, part VI, B). In this instance, there has been no unexpected result disclosed by having a second urging member to perform the same functionality as the first urging member.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to duplicate the urging member on the other side of 210 (FIG. 8) as taught by Koga with reasonable expectation of urging the rotatable member as originally intended.  Thus, the duplication of part of Koga would teach wherein said first urging member (211; FIG. 8) is provided on said one end portion of said rotatable shaft (FIG. 8 shows 211 is closer to one end of shaft 210a), and wherein said second urging member (duplicate 211 located on the other side of 210) is provided on said the other end portion of said rotatable shaft (210a). 
Furthermore, Koga, as modified, is silent regarding wherein said supporting member includes a first bearing member configured to support one end portion of said rotational shaft with respect to the rotational axis direction of said rotatable member and a second bearing member configured to support the other end portion of said rotational shaft.
Tatematsu teaches a rotational shaft wherein said supporting member (90) includes a first bearing member (91L) configured to support one end portion of a rotational shaft (71; FIG. 3) with respect to the rotational axis direction of said rotatable member and a second bearing member (91R) configured to support the other end portion of said rotational shaft ([0079]; FIG. 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the bearing members as taught by Tatematsu to the supporting member as taught by Koga to support the rotational shaft such that the rotational shaft can be freely rotate as originally intended ([0085]; Koga).  
With regards to claim 5, Koga, as combined with Tatematsu, teaches a sheet detecting device according to Claim 4, wherein said rotatable member includes a first contacting portion (212) to be contacted with the sheet and a second contacting portion (212b) contacting with said restricting member (204, 205), wherein said first contacting member (212) and said second contacting member (212b) are disposed on the same side of said first urging member (211) with respect to the rotational axis direction of said rotatable member (both 212 and 212b are disposed above 211).  
However, Koga, as combined with Tatematsu, is silent regarding wherein an urging force of said first urging member is larger than that of said second urging member.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, Koga teaches a general condition of the urging members and its urging force.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to discover the optimum urging force of the first and second urging members of Koga, as combined with Tatematsu, including the urging force as claimed with reasonable expectation of urging the rotatable member as originally intended.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            
/JENNIFER BAHLS/            Primary Examiner, Art Unit 2853